                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

    LARRY MASON,                                                    Civil Action No. 19-4655 (JLL)

                   Plaintiff,

           v.                                                                    OPINION

    GEORGE ROBINSON, et al.,

                   Defendants.


LINARES, Chief District Judge:

         Currently before the Court is the Complaint, (ECF No. 1), and application to proceed in

forn1apauperis,     (ECF No. 1-1), of Plaintiff LaiTy Mason. Based on Plaintiffs application, leave

to proceed in forma pauperis is warranted in this matter, and the Court will therefore grant

Plaintiffs application to proceed in forma pauperis. As the Court is granting Plaintiff informa

pauperis   status in this matter, this Court is required to screen his complaint pursuant to 28 U.S.C.

§   1915(e)(2)(B). Pursuant to the statute, this Court must dismiss Plaintiffs claims if they are

frivolous, malicious, fail to state a claim for relief, or seek damages from a defendant who is

immune, For the reasons set forth below, this Court will dismiss Plaintiffs Complaint without

prejudice in its entirety.



                                             I. BACKGROUND

        In his Complaint, Plaintiff seeks to raise a claim pursuant to 42 U.S.C.                  § 1983 against
Administrator George Robinson and Major Bruce Kerner of Northern State Prison based on his

having lost his prison job. (ECF No. 1). Specifically, Plaintiff contends that the administrator and


  The Court’s previous Order granting Plaintiffs application to proceed in forma pauperis and ordering the filing of
 the Complaint, (ECF No. 2), is therefore vacated in the Order accompanying this Opinion.
  major employed a policy of firing certain inmates from their prison
                                                                      jobs at random, and that he
  was a victim of such a firing. (ECf No. I at 5—--6). Plaintiff contends that
                                                                               he was fired from a high-
  level kitchen job at the prison without cause or explanation, that he
                                                                        was then reassigned to the
  lowest level of employment at the prison, and that he was not given
                                                                      a valid explanation for this
 change. (ECF No. 1 at 5—6). According to P1aintiff this has lowered
                                                                     his prison wages, and has
 reduced the number of work credits he receives going forward. (ECF
                                                                    No. 1 at 5—6). Plaintiff has
 not alleged that he was deprived of any already earned work credits, only
                                                                           that he lost the ability to
 earn the “maximum allowed [number of] work credits” per week, which
                                                                     he was previously able to
 do. (ECF No. 1 at 5—6).




                                       II. LEGAL STANDARD

        Per the Prison Litigation Refoim Act, Pub. L. No. 104-134,
                                                                         § 801—10, 110 Stat. 1321—66
to 1321—77 (April 26, 1996) (“PLRA”), district courts must review compl
                                                                        aints in those civil
actions in which a prisoner is proceeding in /brmci patiperis. see 28
                                                                      U.S.C.      § 1915(e)(2)(3). or
seeks damages from a state employee. see 28 U.S.C.
                                                            § 1915A. The PLRA directs district courts
to sitct sponte dismiss any claim that is frivolous, is malicious, fails
                                                                         to state a claim upon which
relief may be granted, or seeks monetary relief from a defendant who
                                                                     is immune from such relief.
This action is subject to sea sponte screening for dismissal under
                                                                   2$ U.S.C.         §   191 5(e)(2)(B)
because Plaintiff has been granted   iii   Jbrma pauperis status.

         According to the Supreme Court’s decision in Ashcroft v. fqbctl. “a pleadin
                                                                                     g that offers
‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause
                                                                              of action will not do.”
556 U.S. 662, 678 (2009) (quoting Bell Aticuitic corp. v. Thtomblv. 550
                                                                        U.S. 544, 555 (2007)). To




                                                     7
survive sea sponte screening for failure to state a claim2, the complaint must allege “sufficient

factual matter” to show that the claim is facially plausible. Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d

Cir. 2014) (qctoting Iqbat, 556 U.S. at 678).           Moreover, while pro se pleadings are liberally

construed,    “pro   se litigants still must allege sufficient facts in their complaints to support a claim.”

Mctta v. Crown Bay Marina, Inc., 704 f.3d 239, 245 (3d Cir. 2013).



                                                III. ANALYSIS

          Plaintiff seeks to bring a claim against two prison officials based on alleged violations of

his constitutional rights arising out of his having lost his prison job at Northern State Prison. “To

establish a claim under 42 U.S.C.          §   1983, a plaintiff must demonstrate a violation of a right

protected by the Constitution or laws of the United States that was committed by a person acting

under the color of state law.” Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000); see also

Woodyardv. Cty. ofEssex, 514 F. App’x 177, 180 (3d Cir. 2013) (Section 1983 provides “private

citizens with a means to redress violations of federal law committed by state [actors]”). “The first

step in evaluating a section 1983 claim is to ‘identify the exact contours of the underlying right

said to have been violated’ and to determine ‘whether the plaintiff has alleged a deprivation of a



2
    “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.
    § 191 5(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil
    Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citingAl/ah v. Seiverling,
    229 f.3d 220, 223 (3d Cir. 2000)); Mitchell v. Becircl, 492 F. App’x 230, 232 (3d Cir. 2012) (discussing
    42 U.S.C. § 1997e(c)(1)); Courteau v. Un/ted States, 287 F. App’x 159, 162 (3d Cir. 2008) (discussing
    28 U.S.C. § 1915A(h)).
constitutional right at all.” Nicini, 212 F.3d at $06 (quoting Cly. ofSctcramento v. Lewis, 523 U.s.

$33, $41 n.5 (199$)).

        Plaintiff contends that his firing without explanation denied him a Due Process right based

on an alleged property interest he possessed in retaining his prison job and the ability to

prospectively earn the maximum number of work credits available. As the Third Circuit has long

held, however,       prison   “inmates do not have a liberty or property interest in their job assignments

that would give rise to Due Process Clause protection.” Watson v. Sec ‘y Pa. Dep ‘1 of Corr., 567

F. App’x 75, 78 (3d Cir. 2014); see also James          i’. Quinlcm,   $66 F.2d 627, 629—30 (3d Cir. 1989);

Morct’es   i’.   Grondolskv, No. 08-2969, 2009 WL 1545841, at *3 (D.N.J. May 29, 2009). Likewise,

while prisoners do have a liberty interest in prison time reduction credits that they have already

earned, see,      e.g.,   Wo!flv. McDonnell, 41$ U.S. 539, 556—57 (1974), they have “no constitutionally

protected ‘liberty’ interest in an opportunity to work or receive work credits while incarcerated in

the New Jersey prison system.” 1?owe v. Fctuver, 533 F. Supp. 1239, 1245 (D.N.J. 1982); see ctLco

Monroe v.        Bryan,   487 F. App’x 19,21 (3d Cir. 2012) (loss of eligibility to earn good time credits

too attenuated to amount to protected liberty interest absent the loss of any previously earned

credits); Rodriguez-Ramos v. Fed. Bureau of Prisons, No. 14-3942, 2015 WL 6082300, at ‘‘7

(D.N.J. Oct. 15, 2015); Drisco v. Williams, No. 13-1144, 2015 WL 5097790, at *8 (D.N.J. Aug.

27, 2015); Colon v. Zicke/öose, No. 12-3433, 2013 WL 6497957, at *6 (D.N.J. Dec. 11, 2013)

(prisoner has “no liberty interest in the opportunity to earn” prison credits). As such, Plaintiff had

neither a liberty nor a property interest in his prior prison employment, nor a liberty interest in his

opportunity to continue earning the maximum number of work-based time credits going forward.

Because Plaintiff had neither a cognizable liberty nor property interest, and his sole claim under




                                                        4
the Due Process Clause fails to state a claim for which relief may be granted. Plaintiffs Complaint

is therefore dismissed without prejudice.



                                      IV. CONCLUSION

       For the reasons stated above, Plaintiffs application to proceed      in /brnict paitpeuis   is

GRANTED, his Complaint shall be DISMISSED WITHOUT PREJUDICE in its entirety. and

Plaintiff shall be granted leave to file an amended complaint if he so chooses within thirty days.

An appropriate Order accompanies this Opinion.




                                                      O    L.L’INARES.
                                                       ief Judge, United States District Court




                                                5
